TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00743-CR







Dennis Windes, AKA Dennis Wines; Dennes Winds; Dennis Winder, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL

DISTRICT

NO. 97-323-K368, HONORABLE BURT CARNES, JUDGE PRESIDING






PER CURIAM

This is an appeal from a conviction for escape.  The clerk's record contains a written
waiver of appeal signed by appellant, his attorney, and the trial judge.  This document, which reflects a
knowing and voluntary waiver of the right to appeal, was signed on the day sentence was imposed in open
court.  A defendant who knowingly and intelligently waives his right to appeal may not thereafter appeal
without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim.
App. 1974).  The record reflects that the trial court denied permission to appeal.

Appellant's motion to vacate illegal sentence is dismissed.  The appeal is dismissed.


Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   December 4, 1997

Do Not Publish